—Judgment, *311Supreme Court, New York County (William Wetzel, J.), rendered March 6, 1997, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of Í2V2 years, unanimously affirmed.
The court’s Sandoval ruling, permitting the prosecutor to elicit four of defendant’s prior felony convictions and one misdemeanor conviction and his use of an alias on one occasion, while precluding inquiry into the underlying facts of these crimes, inquiry into earlier convictions and inquiry into other occasions when defendant used aliases, balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459). Since defendant’s prior theft-related convictions had a direct bearing on his credibility, the court properly permitted inquiry into the nature of such convictions even though they were similar to the crime for which he was on trial (see, People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). Concur — Williams, J.P., Mazzarelli, Ellerin, Lerner and Rubin, JJ.